IN THE UNITED STATES COURT OF APPEALS

                  FOR THE FIFTH CIRCUIT
                     _______________

                       m 00-41264
                     _______________




             JAMES PALMER NEILL, III, et al.,

                                       Plaintiffs,

JAMES PALMER NEILL, III; JODY AYKE; MARC ANDREW BIRENBAUM;
          WILLIAM BUTLER; CHERYL BUTLER; et al.,

                                       Plaintiffs-Appellants,

                          VERSUS

         FORD MOTOR COMPANY; DAVID J. BICKERSTAFF;
    DAVID J. BICKERSTAFF AND ASSOCIATES, INCORPORATED,

                                       Defendants-Appellees.


                _________________________

       Appeal from the United States District Court
             for the Eastern District of Texas
                       m 5:99-CV-106
                 _________________________
                     November 13, 2001
Before SMITH and EMILIO M. GARZA, Circuit Judges, and CUMMINGS,*
District Judge.

PER CURIAM:**



      Plaintiffs bring an action they describe as fraud in the

inducement of various settlement agreements regarding litigation in

state courts.         They appeal the district court’s dismissal, which

was based on considerations of comity and the Anti-Injunction Act.

We have reviewed the briefs and applicable portions of the record

and have heard the arguments of counsel.             We conclude that the dis-

trict       court    did   not    abuse    its   discretion     in    dismissing.

Accordingly, we affirm, without prejudice to the plaintiffs’ right

to file bills of review in the respective state courts.                         See

Dubroff v. Dubroff, 883 F.3d 557 (5th Cir. 1987).

      AFFIRMED.




      *
           District Judge of the Northern District of Texas, sitting by designation.

      **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                           2